Citation Nr: 9925764	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1973 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
RO that denied a claim of entitlement to service connection 
for asthma.  Previously, this issue was before the Board in 
October 1998 when it was remanded for additional development.


FINDING OF FACT

Asthma is not attributable to the veteran's period of 
military service.


CONCLUSION OF LAW

The veteran does not have asthma that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

The veteran asserts that problems with asthma first began 
during military service when she was prescribed medication.  
Her service medical records include treatment records, dated 
in June and August 1993, which show that Azmacort and 
Proventil were prescribed.  There are no other service 
medical records documenting treatment for asthma.  Shortly 
after discharge from service, treatment records from the U.S. 
Naval Hospital do show that, in March 1994, a reference to 
use of an Azmacort inhaler for a three-year history of asthma 
was made.  The assessment was asthma.  

Post-service VA examinations in November 1994 and January 
1996 refer to the veteran's history of asthma and her use of 
an inhaler as needed.  Medications included Proventil and 
Azmacort.  Specifically, in November 1994, the assessments 
included "asthma, occasional problems."  In January 1996, 
the examiner noted that the veteran had asthma.  

Evidence like that described above suggested that the veteran 
experienced asthma that had been treated regularly since 
before her separation from active military service.  
Consequently, pursuant to the Board's October 1998, the 
veteran was scheduled for a VA examination to obtain a 
medical opinion as to etiology of her current problems with 
asthma.  The record shows that the requested examination was 
scheduled for January 1999, but that she failed to report 
without providing good cause for her absence.  Moreover, the 
record shows that several attempts were made to contact the 
veteran, but based on letters returned by the United States 
Postal Service as undelivered and stamped "forwarding time 
expired return to sender," the RO has not been able to 
contact her.  The RO noted in May 1999 that its efforts to 
reach the veteran at home either by mail, telephone, or 
identifying another address for the veteran had been 
unsuccessful.  

The Board points this out because VA's duty to assist in the 
development of the evidentiary record is not a one-way 
street; the veteran must help in this regard, especially when 
examinations are scheduled.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has indicated that, if a 
claimant desires help with her claim, she must cooperate with 
VA's efforts to assist her, to include reporting for 
scheduled examinations and keeping VA apprised of her current 
whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
"In the normal course of events, it is the burden of the 
veteran to keep VA apprised of [her] whereabouts.  If [s]he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find [her].  Id.  

In accordance with 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be 
evaluated based on the evidence of record.  Accordingly, the 
Board must decide this matter on the current record.

The Board has taken into consideration the veteran's numerous 
written statements indicating that her problems with asthma 
are attributable to her period of military service.  However, 
while she is competent to provide information regarding the 
symptoms she currently experiences and has experienced since 
her separation from military service, there is no indication 
that the veteran is competent to comment upon the etiology or 
time of onset of her asthma.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. 492, 495.  Although VA 
examiners have indicated that the veteran has occasional 
problems with asthma, no opinion has been provided regarding 
the onset of these problems.  A three-year history of asthma 
was noted on a March 1994 service department record, but this 
appears to be nothing more than a recitation of the veteran's 
own self-reported history.  In that context, the Board does 
not find this to be competent medical evidence regarding the 
onset of asthma.  Indeed, there is no competent medical 
evidence linking asthma first diagnosed after military 
service to the medication prescribed during service.  
Although the veteran was treated after service with the same 
medications, the Board is not in a position to speculate that 
the medication prescribed during service was in fact for the 
very same disability diagnosed as asthma following service.

Although the Board has attempted to supplement the record, 
the veteran has not cooperated.  Consequently, despite the 
veteran's contentions to the contrary, the record does not 
contain a medical opinion by a physician, either VA or 
private, indicating that the veteran's current problems with 
asthma are related to service.  The absence of such evidence 
is persuasive and must be given greater weight than the 
speculative theory that the veteran now wants the Board to 
accept, namely that the asthma she now experiences was in 
fact the problem for which she was medicated during service.  
Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for asthma is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

